    Case 3:19-cr-30126-SMY Document 1 Filed 09/18/19 Page 1 of 2 Page ID #1

                                                                                        filed
                        IN THE UNITED STATES DISTRICT COURT                              ^            fir
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS                              |^ 2019
                                                                                         U.S District
UNITED STATES OF AMERICA,                   )

       Plaintiff,

                      vs.                           CRIMINAL NO.       jq-2€l3(^SiyN
MARLON DESHONE QUARLES,
                                                    Title 18, United States Code, Sections
       Defendant.                                   111(a)(1), 1791(a)(2) and (b)(4).

                                        INDICTMENT


       THE GRAND JURY CHARGES:

                                            Count 1


       Assault,Resist,Oppose,Impede,or Interfere With a Federal Officer

       On or about August 18, 2019, in Bond County, Illinois, in the Southern District of Illinois,

                              MARLON DESHONE QUARLES,

defendant herein, did forcibly assault, resist, oppose, impede, and interfere with Correctional

Officer W.J., a Federal Correctional Officer at the Federal Correctional Institution at Greenville,

Illinois, commonly known as FCI-Greenville, making physical contact with Correctional Officer

W.J., while Correctional Officer W.J. was engaged in his official duties, to wit: attempting to

search an inmate for possible contraband; in violation of Title 18, United States Code, Section

111(a)(1).

                                            Count 2


                     Possession of Contraband by a Federal Inmate


       On or about August 18,2019,in Bond County, Illinois, in the Southern District ofIllinois,

                              MARLON DESHONE QUARLES,
Case 3:19-cr-30126-SMY Document 1 Filed 09/18/19 Page 2 of 2 Page ID #2
